In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1027V
                                          UNPUBLISHED


    VICTOR HAUGHTON,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: July 28, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Brachial Neuritis
                                                                (Parsonage Turner syndrome)
                         Respondent.


Mark Theodore Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for
Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On August 17, 2020, Victor Haughton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered right brachial plexopathy, shoulder
instability, and Parsonage Turner syndrome (brachial neuritis) as a result of his
September 27, 2017 influneza (“flu”) vaccination. Petition at 1; Stipulation, filed at July
27, 2022, ¶¶ 1-2,4. Petitioner further alleges the vaccine was administered within the
United States, that he suffered the residual effects of his injury for more than six months,
and that there has been no prior award or settlement of a civil action on his behalf as a
result of his injury. Stipulation at ¶¶ 3-5; see Petition at ¶¶ 2, 10, 13. “Respondent denies
that that the flu vaccine caused [P]etitioner’s alleged right shoulder brachial plexopathy
right shoulder instability, Parsonage Tuner syndrome, any other injury, or his current
condition.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on July 27, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $12,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
             3Jn tbe mniteb $tates Qtourt of jfeberal Qtlaims
                              OFFICE OF SPECIAL MASTERS


 VICTOR HAUGHTON,

                         Petitioner,
                                                             Case No. 20-1027V (ECF)
 V.                                                          CHIEF SPECIAL MASTER
                                                             CORCORAN
 SECRETARY OF HEALTH
 AND HUMAN SERVICES,

                         Respondent.


                                           STIPULATION

        The parties hereby stipulate to the following matters:

        I.      Victor Haughton, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I 00.3(a).

       2.      Petitioner received the vaccine on September 27, 2017.

       3.      The vaccination was administered within the United States.

       4.      Petitioner alleges that he suffered from right shoulder brachia I plexopathy, right

shoulder instability, and Parsonage Turner syndrome after receiving the flu vaccine, and alleges

that he experienced the residual effects of these conditions for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civ ii

action for damages on his behalf as a result of his alleged injuries.
        6.      Respondent denies that the flu vaccine caused petitioner's alleged right shoulder

brach ial plexopathy , right shoulder instability , Parsonage Turner syndrome, any other injury, or

his current condition .

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.      As soon as practicable after an entry ofjudgment reflecting a decision cons istent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21 (a)(I), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

        A lump sum of $12,500.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that wou Id be available under
        42 U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry of judgment in this case, and after petitioner

has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)( I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0.   Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U .S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs ( other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                 2
        11.     Payment made pursuant to paragraph 8 of this Stipulation and any amounts

awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with

42 U.S.C. § 300aa-l 5(i), subject to the availability of sufficient statutory funds.

        t 2.   The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-l5(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-l 5(g) and (h).

        13.    In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit, and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa- IO et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on September 27, 2017,

as alleged by petitioner in a petition for vaccine compensation filed on or about August 17, 2020,

in the United States Court of Federal Claims as petition No. 20-1027V.

       14.     If petitioner should die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.




                                                  3
        I 5.    If the special master fails to issue a decision in complete confonnity with the

tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        I 6.   This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to . The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged right

shou Ider injury or any other injury or his current condition.

        I 8.   All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                 4
 Respectfully submitted,

PETITIONER:



VICTOR HAUGHTON

ATTORNEY OF RECORD FOR                                      AUTHORIED REPRESENTATIVE

~:__----~-----
PETITIONER:


MARK T. SADAKA
                                                            OF THE ATTORNEY GENERAL:

                                                            ~4